MEMORANDUM **
John Bach appeals pro se the district court’s summary judgment in favor of defendants in his action asserting claims pursuant to 42 U.S.C. §§ 1983,1985, and 1986, 18 U.S.C. §§ 1961-64, and Idaho statutory and common law. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Delta Savings Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment because Bach failed to raise a genuine issue of material fact as to any of his claims. See id.
The district court did not abuse its discretion by denying Bach’s motions for a new trial and his motion to vacate the judgment because Bach failed to present any grounds for such relief. See 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir.1999).
The district court did not abuse its discretion by denying Bach’s motions for recusal of the district judge and magistrate judge because Bach failed to present adequate evidence of bias or prejudice. See Kulas v. Flores, 255 F.3d 780, 783, 787 (9th Cir.2001).
The district court also did not abuse its discretion by awarding defendants $7,821.75 in attorney’s fees, and determining Bach’s litigation conduct to be groundless, harassing and vexatious. See Franceschi v. Schwartz, 57 F.3d 828, 832 (9th Cir.1995).
Bach’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.